—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered July 31, 2002, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record contains evidence sufficient to raise triable issues as to whether defendant landlord knew or should have known of a likelihood that third persons might endanger the safety of those lawfully on its premises (see Florman v City of New York, 293 AD2d 120, 124 [2002]), and as to whether defendant satisfied such duty, if any, to offer protection against criminality on its premises (see Todorovich v Columbia Univ., 245 AD2d 45, 46 [1997], lv denied 92 NY2d 805 [1998]). Credibility questions raised by testimony as to the condition of the building door at the time of the incident are not appropriately resolved on summary judgment (see e.g. Arroyo v Fourteen Estusia Corp., 186 AD2d 476, 477 [1992]). Concur — Buckley, P.J., Mazzarelli, Rosenberger, Friedman and Marlow, JJ.